DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/16/2019 has/have been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7 and 20 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 depends from claim 1.  Claim 1 contains the limitations “a first reactant that is a metallic element or a metallic compound; and a second reactant that is a metallic element or a metallic compound.”  The use of the word “is” invokes closed claim is a metallic compound.  A metallic element bonded to a non-metallic element selected from the group consisting of B, N, O and Si encompasses oxide compounds and other non-metallic compounds.  Yet, the at least one of the first and second reactants cannot include oxide compounds and other non-metallic compounds.  Accordingly, claim 7 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 20 depends from claim 1.  Claim 1 contains the limitations “a first reactant that is a metallic element or a metallic compound; and a second reactant that is a metallic element or a metallic compound.”  The use of the word “is” invokes closed claim construction.  Claim 20 contains the limitation “the second reactant is TiO2.”  Due to the closed claim construction, the at least one of the first and second reactants is a metallic compound.  TiO2 is an oxide, not a metallic compound.  Yet, the second reactant cannot include oxides.  Accordingly, claim 20 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Levashov EA et al: "Effect of Nanocrystalline Powders on the Structure and Properties of Dispersion-Hardened Alloy TiC - 40% KhN70Yu", Metallurgist, Kluwer Academic Publishers-Plenum Publishers, NE, vol. 47, no. 3-4, 1 March 2003 (2003-03-01), pages 133-139.  
Regarding claim 1, Levashov teaches a “heat-resistant hard alloy, based on titanium carbide and a nickel alloy, was obtained by self-propagating high-temperature synthesis (SHS)” (which reads upon “a method of synthesizing a metallic matrix composite, the method comprising:”, as recited in the instant claim; page 133).  Levashov teaches that “an exothermic mixture of the composition 48% Ti + 20% C + 40% KhN70Yu” (which reads upon “providing a first reactant that is a metallic element or a metallic compound; providing a second reactant that is a metallic element or a metallic compound”, as recited in the instant claim; page 134).  Levashov teaches that “the mixture was composed of powders of nickel, chromium, aluminum, iron, titanium, and soot and was augmented by additions of nanocrystalline powder” (which reads upon “providing an inert nucleator compound”, as recited in the instant claim; page 134).  Levashov teaches that “the charge was prepared over 6 h in a 6-liter ball mill” (which reads upon “mixing the first reactant, the second reactant and the nucleator compound to obtain a reaction mixture”, as recited in the instant claim; page 134).  Levashov teaches that “the synthesis operation was carried out in a reaction-type sand mold on a DA-1932B press with a force of 1.6 MN (160 ton-f)” (which reads upon “and heating the reaction mixture to an auto-activation temperature to initiate a self- propagating high-temperature synthesis reaction between the first and second reactants and thereby produce the metallic matrix composite”, as recited in the instant claim; pages 134-35).  Levashov teaches that “the addition of nanocrystalline zirconium oxide and micro-powders of zirconium oxide lead to the formation of a complex titanium–zirconium oxycarbide Ti,Zr(C,O) with lattice periods of 4.338 Å and 4.336 Å, respectively” (which reads upon “the metallic matrix composite comprising a metallic matrix and an in situ 
Regarding claim 4, Levashov teaches the method of claim 1 as stated above.  Levashov table 1 teaches that the first reactant is a metallic element (page 134, Nickel for example).  Levashov table 2 teaches that the nucleator compound is a metallic element bonded to a non-metallic element (page 134, Al2O3, for example).  
Regarding claims 8 and 12-13, Levashov teaches the method of claim 1 as stated above.  Levashov table 2 teaches that the modified powder (nucleator compound) is ZrO2 (page 134).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Levashov EA et al: "Effect of Nanocrystalline Powders on the Structure and Properties of Dispersion-Hardened Alloy TiC - 40% KhN70Yu", Metallurgist, Kluwer Academic Publishers-Plenum Publishers, NE, vol. 47, no. 3-4, 1 March 2003 (2003-03-01), pages 133-139.
Regarding claim 7, Levashov teaches the method of claim 1 as stated above.  Levashov teaches “an exothermic mixture of the composition 48% Ti + 20% C + 40% KhN70Yu” (page 134).  Levashov teaches that “the mixture was composed of powders of nickel, chromium, aluminum, iron, titanium, and soot and was augmented by .  

Claims 1, 5-6, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al. Metal Matrix Composites from Self-Propagating Synthesis and Hot Pressing Microscopy and Analysis, September 2001, pages 29-31, from IDS, in view of Levashov EA et al: "Effect of Nanocrystalline Powders on the Structure and Properties of Dispersion-Hardened Alloy TiC - 40% KhN70Yu", Metallurgist, Kluwer Academic Publishers-Plenum Publishers, NE, vol. 47, no. 3-4, 1 March 2003 (2003-03-01), pages 133-139.
Regarding claims 1, 5-6, and 20-21, Lima teaches that “Self-propagating high-temperature synthesis (SHS) is a process that provides the production of composites with low porosity, three-dimensional structure between the intermetallic and the metal matrix with competitive costs and simplicity” (which reads upon “a method of synthesizing a metallic matrix composite, the method comprising”, as recited in the instant claim; page 29).  Lima teaches that “the system used was pure aluminum (Al) and titanium oxide (TiO2) powders” (which reads upon “providing a first reactant that is 
Lima is silent regarding providing an inert nucleator compound; mixing the first reactant, the second reactant and the nucleator compound to obtain a reaction mixture; and an in situ formed reinforcement, the reinforcement comprising discrete particles substantially uniformly dispersed within the metallic matrix, each of the particles comprising a reinforcement constituent disposed about a core formed of the nucleator compound.  
Levashov is similarly concerned with self-propagating high-temperature synthesis of metal compounds (page 133).  Levashov teaches a “heat-resistant hard alloy, based on titanium carbide and a nickel alloy, was obtained by self-propagating high-temperature synthesis (SHS)” (which reads 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ultrafine ZrO2 to the Al and titanium oxide powders of Lima, as taught by Levashov to improve on the main physico-mechanical characteristics of the alloy, including strength, hardness, fracture toughness, most especially hardness.  
Adding ultrafine ZrO2 to the Al and titanium oxide powders of Lima, as taught by Levashov will result in the in situ formed reinforcement consisting substantially of Al203, as in instant claim 20.  
Adding ultrafine ZrO2 to the Al and titanium oxide powders of Lima, as taught by Levashov will result in a first reactant Al; a second reactant titanium oxide; an inert nucleator compound, ZrO2, a metallic matrix, TiAl, and a reinforcement, Al2O3, which satisfy the mathematical relationships set forth in claims 5 and 6.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Examiner, Art Unit 1733